     Case 2:21-cv-00568-GMN-BNW Document 21 Filed 07/26/21 Page 1 of 3



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10   NAVDEEP DHALIWAL, an individual;                        CASE NO: 2:21-cv-00568-GMN-BNW
11                   Plaintiff,
12            vs.                                               STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF TO
13   NEVADA        BUREAU       OF   DISABILITY                RESPOND TO DEFENDANT MHM
     ADJUDICATION, a Department of the State of                  SOLUTIONS, LLC’S PARTIAL
14   Nevada; MHM SOLUTIONS, LLC, a Foreign                          MOTION TO DISMISS
     Limited Liability Company; DOES I through X,                      (First Request)
15   inclusive; ROE CORPORATIONS I through X,
     inclusive,
16
                     Defendants.
17

18
            COMES NOW, Plaintiff NAVDEEP DHALIWAL (hereinafter, “Plaintiff”), by and through
19
     his counsel, Trevor J. Hatfield, Esq., of the law firm of Hatfield & Associates, Ltd., and Defendant
20
     MHM SOLUTIONS, LLC. (“Defendant MHM”) by and through its counsel, Amy L. Thompson,
21

22   Esq., of the law firm of Littler Mendelson, P.C., hereby stipulate and agree to extend the time for
                                                       28




23   Plaintiff to Respond to Defendant MHM’s Partial Motion to Dismiss (ECF #14). This request is
24   submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and is the Plaintiff’s first request for an
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
     extension of time for Plaintiff to respond to Defendant MHM’s Partial Motion to Dismiss.
26
            Good cause exists for this extension, as Plaintiff’s counsel will be out of town on vacation.
27
     ///
28


                                                       1
     Case 2:21-cv-00568-GMN-BNW Document 21 Filed 07/26/21 Page 2 of 3



 1          Accordingly, Plaintiff shall have up to and including August 9, 2021, to respond to

 2   Defendant MHM’s Partial Motion to Dismiss (ECF #14). Defendant MHM’s reply to Plaintiff’s
 3
     response will be extended to August 19, 2021.
 4
     Dated this 26th day of July, 2021               Dated this 26th day of July, 2021
 5
     HATFIELD & ASSOCIATES                           LITTLER MENDELSON, P.C.
 6
            /s/ Trevor J. Hatfield                          /s/ Amy L. Thompson
 7   By:                                             By:                   _________________
      Trevor J. Hatfield, Esq. (SBN 7373)             Patrick H. Hicks, Esq. (SBN 4632)
 8    703 S. Eighth Street                            Amy L. Thompson, Esq. (SBN 11907)
      Las Vegas, Nevada 89101                         3960 Howard Hughes Parkway, Suite 300
 9    Tel: (702) 388-4469                             Las Vegas, Nevada 89169-5937
      Email: thatfield@hatfieldlawassociates.com
10    Attorney for Plaintiff                          Tel.: (702) 862-8800
                                                      Email: phicks@littler.com
11                                                    Email: athompson@littler.com
                                                      Attorneys for Defendant MHM Solutions, LLC
12

13

14

15

16                                                   IT IS SO ORDERED.
17                                                              26 day of July, 2021
                                                     Dated this ____
18

19
                                                     ___________________________
20                                                   Gloria M. Navarro, District Judge
21                                                   UNITED STATES DISTRICT COURT

22
                                                      28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                     2
     Case 2:21-cv-00568-GMN-BNW Document 21 Filed 07/26/21 Page 3 of 3



 1   ///

 2   ///
 3
     ///
 4
     ///
 5
     judges of the Court to evaluate possible disqualification or recusal.
 6

 7
     Dated this 13th day of April 2021.                     HATFIELD & ASSOCIATES, LTD.
 8
                                                            By: /s/ Trevor J. Hatfield
 9                                                          Trevor J. Hatfield, Esq. (SBN 7373)
                                                            703 South Eighth Street
10
                                                            Las Vegas, Nevada 89101
11                                                          (702) 388-4469 Tel.
                                                            Email: thatfield@hatfieldlawassociates.com
12                                                          Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22
                                                         28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                        3
